[ex101uniquenote001.jpg]
PAYCHECK PROTECTION NOTE VIRGINIA BORROWERS: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS
YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST
YOU WITHOUT FURTHER NOTICE. SBA Loan # 832678711 SBA Loan Name Unique
Fabricating, Inc Date 4/17/2020 Loan Amount $5,998,700.00 Fixed Interest Rate
1.0% Borrower Unique Fabricating, Inc Lender Citizens Bank N.A. 1 Citizens Plaza
Providence, RI 02903 1. PROMISE TO PAY: In return for the Loan, Borrower
promises to pay to the order of Lender the amount of 5,998,700.00 Dollars,
interest on the unpaid principal balance, and all other amounts required by this
Note. 2. DEFINITIONS: the 8-week period beginning on the date of first
disbursement of the Loan. Economic (P.L. 116-136). 3. LOAN FORGIVENESS; PAYMENT
TERMS: A. Loan Forgiveness: Borrower may apply to Lender for forgiveness of the
amount due on the Loan in an amount equal to the sum of the following costs
incurred by Borrower during the 8- week period beginning on the date of first
disbursement of the Loan: i. Payroll costs ii. Any payment of interest on a
covered mortgage obligation (which shall not include any prepayment of or
payment of principal on a covered mortgage obligation) iii. Any payment on a
covered rent obligation 5



--------------------------------------------------------------------------------



 
[ex101uniquenote002.jpg]
iv. Any covered utility payment The amount of loan forgiveness shall be
calculated (and may be reduced) in accordance with the requirements of the
Program, including the provisions of Section 1106 of the CARES Act. Not more
than 25% of the amount forgiven can be attributable to non-payroll costs. If
Borrower January 1, 2020 and April 4, 2020 and used the proceeds of that EIDL
for payroll costs, that amount shall be subtracted from the loan forgiveness
amount. Forgiveness wi documentation as required by the SBA and Lender. B.
Submission of Information and Documents: submission to Lender of information and
documentation as required by the SBA and Lender. Not before July 1, 2020 and by
August 15, 2020, Borrower shall provide Lender with information, in form and
substance acceptable to Lender, specifying the amount of forgiveness Borrower
requests, together with all documentation required by the CARES Act, the SBA
and/or Lender to evidence and/or verify such information. Required information
shall include, without limitation: (i) the total dollar amount of payroll costs
during the Forgiveness Period and the dollar amounts of covered mortgage
interest payments, covered rent payments and covered utilities for the
Forgiveness Period to the extent Borrower seeks forgiveness for these costs.
(ii) the average number of full-time equivalent employees of Borrower per month
during (a) same period in 2019, and (c) if the average number of full-time
equivalent employees is lower than the average number for the period described
in subsection (ii)(b) above, the period from January 1, 2020 through February
29, 2020; (iii) the number of full-time equivalent employees of Borrower as of
February 15, 2020, April 26, 2020 and June 30, 2020; (iv) the total amount of
salary and wages during the Covered Period and during the fourth calendar
quarter of 2019 of each employee who had the amount or rate of such salary and
wages reduced by more than 25% during the Covered Period from the amount or (v)
the rate of salary and wages of each Lowered Employee as of February 15, 2020,
April 26, 2020 and June 30, 2020; and (v) such further information and documents
as Lender or the SBA shall require. C. Initial Deferment Period: No payments are
due on the Loan for 6 months from the date of first disbursement of the Loan.
Interest will continue to accrue during the deferment period. D. Maturity: This
Note will mature two years from date of first disbursement of the Loan. E.
Payments from End of Deferment Period through Maturity Date: To the extent the
Loan is not forgiven during the deferment period or thereafter, the outstanding
balance of the Loan, and interest thereon, shall be repaid in eighteen
substantially equal monthly payments of principal and interest, commencing on
the first business day after the end of the deferment period. F. Payment
Authorization: bank account, by wire or ACH transfer, for each monthly or other
payment required hereunder.



--------------------------------------------------------------------------------



 
[ex101uniquenote003.jpg]
In the event any such payment is unsuccessful, Borrower shall remain liable for
such payment and shall take all steps required to make such payment. G. Interest
Computation; Repayment Terms: The interest rate on this Note is one percent per
year. The interest rate is fixed and will not be changed during the life of the
Loan. Interest will be calculated based upon actual days over a 365-day year. H.
Payment Allocation: Lender will apply each installment payment first to pay
interest accrued to the day Lender received the payment, then to bring principal
current, and will apply any remaining balance to reduce principal. I. Loan
Prepayment: Notwithstanding any provision in this Note to the contrary, Borrower
may prepay this Note at any time without penalty. Borrower may prepay 20 percent
or less of the unpaid principal balance at any time without notice. If Borrower
prepays more than 20 percent and the Loan has been sold on the secondary market,
Borrower must: (i) give Lender written notice; (ii) pay all accrued interest;
and (iii) if the prepayment is received less than 21 days from the date Lender
received the notice, pay an amount equal to 21 days interest from the date
Lender received the notice, less any interest accrued during the 21 days and
paid under (ii) of this paragraph. If Borrower does not prepay within 30 days
from the date Lender received the notice, Borrower must give Lender a new
notice. 4. NON-RECOURSE: Lender and SBA shall have no recourse against any
individual shareholder, member or partner of Borrower for non-payment of the
loan, except to the extent that such shareholder, member or partner uses the
loan proceeds for an unauthorized purpose. 5. USE OF PROCEEDS: Borrower
represents and warrants that all proceeds of the Loan will be used for the
following eligible business purposes, as required by the CARES Act: (I) payroll
costs; (II) costs related to the continuation of group health care benefits
during periods of paid sick, medical, or family leave, and insurance premiums;
(III) employee salaries, commissions, or similar compensations; (IV) payments of
interest on any mortgage obligation (which shall not include any prepayment of
or payment of principal on a mortgage obligation); (V) rent (including rent
under a lease agreement); (VI) utilities; and (VII) interest on any other debt
obligations that were incurred before February 15, 2020, provided that not less
than 75% of expended Loan proceeds shall be devoted to items (I)-(III) above. 6.
DEFAULT: Borrower is in default under this Note if Borrower does not make a
payment when due under this Note, or if Borrower: A. Fails to do anything
required by this Note and other Loan Documents; B. Does not disclose, or anyone
acting on its behalf does not disclose, any material fact to Lender or SBA; C.
Makes, or anyone acting on its behalf makes, a materially false or misleading
representation to Lender or SBA; D. Reorganizes, merges, consolidates, or
otherwise changes ownership or business structure without s prior written
consent; E. below):



--------------------------------------------------------------------------------



 
[ex101uniquenote004.jpg]
(i) Defaults on any other loan with Lender; (ii) Defaults on any loan or
agreement with another creditor, if Lender believes the default (iii) Fails to
pay any taxes when due; (iv) Becomes the subject of a proceeding under any
bankruptcy or insolvency law; (v) Has a receiver or liquidator appointed for any
part of their business or property; (vi) Makes an assignment for the benefit of
creditors; (vii) Has any adverse change in financial condition or business
operation from the date of this Note that continues after the Adverse
Forgiveness Determination and that Lender (viii) Becomes the subject of a civil
or criminal action from the date of this Note that continues after the Adverse
Forgiveness Determination and that Lender believes may materially 7. Upon a
default by Borrower, without notice or demand and without giving up any of its
rights, Lender may: A. Require immediate payment of all amounts owing under this
Note; or B. File suit and obtain judgment. 8. A. Incur expenses to collect
amounts due under this Note and enforce the terms of this Note or any and costs.
If Lender incurs such expenses, it may demand immediate repayment from Borrower
or add the expenses to the principal balance; and B. Take any action necessary
to collect amounts owing on this Note. 9. WHEN FEDERAL LAW APPLIES: When SBA is
the holder, this Note will be interpreted and enforced under federal law,
including SBA regulations. Lender or SBA may use state or local procedures for
filing papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law. 10. SUCCESSORS AND
ASSIGNS: signs. 11. GENERAL PROVISIONS: A. All individuals and entities signing
this Note are jointly and severally liable.



--------------------------------------------------------------------------------



 
[ex101uniquenote005.jpg]
B. Borrower waives all suretyship defenses. C. Borrower must sign all documents
necessary at any time to comply with the Loan Documents. D. Lender may exercise
any of its rights separately or together, as many times and in any order it
chooses. Lender may delay or forgo enforcing any of its rights without giving up
any of them. E. Borrower may not use an oral statement of Lender or SBA to
contradict or alter the written terms of this Note. F. If any part of this Note
is unenforceable, all other parts remain in effect. G. To the extent allowed by
law, Borrower waives all demands and notices in connection with this Note,
including presentment, demand, protest, and notice of dishonor. Borrower also
waives any defenses based upon any claim that Lender did not obtain any
guarantee or collateral. 12. STATE-SPECIFIC PROVISIONS: A. CONFESSION OF
JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY-AT-LAW, AFTER THE OCCURRENCE OF A DEFAULT, TO APPEAR IN ANY COURT OF
RECORD AND TO CONFESS JUDGMENT AGAINST BORROWER FOR THE UNPAID AMOUNT OF THIS
NOTE, AND TO RELEASE ALL ERRORS, AND WAIVE ALL RIGHTS OF APPEAL. IF A COPY OF
THIS NOTE, VERIFIED BY AN AFFIDAVIT, SHALL HAVE BEEN FILED IN THE PROCEEDING, IT
WILL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY. BORROWER
WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS
NOW OR HEREAFTER IN EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND
POWER TO CONFESS JUDGMENT WILL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT
ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID;
BUT THE POWER WILL CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME
AS LENDER MAY ELECT UNTIL ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL.
B. POWER TO CONFESS JUDGMENT. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT
OF RECORD, AFTER THE OCCURRENCE OF A DEFAULT HEREUNDER, TO APPEAR FOR BORROWER
AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, AGAINST BORROWER IN FAVOR OF LENDER OR ANY HOLDER HEREOF FOR THE
ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER
AMOUNTS DUE HEREUNDER, AND FOR DOING SO, THIS NOTE OR A COPY VERIFIED BY
AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWER HEREBY FOREVER WAIVES AND
RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND ALL RELIEF
FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE
OR HEREAFTER ENACTED. BORROWER ACKNOWLEDGES AND AGREES THAT, PURSUANT TO THE
FOREGOING POWER TO CONFESS JUDGMENT GRANTED TO LENDER, BORROWER IS VOLUNTARILY
AND KNOWINGLY WAIVING ITS RIGHT TO NOTICE AND A HEARING PRIOR TO THE ENTRY OF A
JUDGMENT BY LENDER AGAINST BORROWER. NO SINGLE EXERCISE OF THE FOREGOING POWER
TO CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE
POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE
INVALID, VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY
BE EXERCISED FROM TIME TO TIME AS OFTEN AS



--------------------------------------------------------------------------------



 
[ex101uniquenote006.jpg]
LENDER SHALL ELECT UNTIL SUCH TIME AS LENDER SHALL HAVE RECEIVED PAYMENT UNTIL
ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL. C. Oral or unexecuted
agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable, regardless of the legal theory upon which it is based that
is in any way related to the credit agreement. To protect you (Borrowers(s)) and
us (Creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it. D. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY [BENEFICIARY]/US CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY GRANTOR'S/BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS
CONSIDERATION AND BE SIGNED BY [AN AUTHORIZED REPRESENTATIVE OF BENEFICIARY]/US
TO BE ENFORCEABLE. E. If Borro CONFESSION OF JUDGMENT. BORROWER HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR THE PROTHONOTARY OR CLERK OF
ANY COURT IN THE COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE, TO APPEAR AT ANY
TIME FOR BORROWER AFTER A DEFAULT UNDER THIS NOTE AND WITH OR WITHOUT COMPLAINT
FILED, CONFESS OR ENTER JUDGMENT AGAINST BORROWER FOR THE ENTIRE PRINCIPAL
BALANCE OF THIS NOTE AND ALL ACCRUED INTEREST, ON WHICH JUDGMENT OR JUDGMENTS
ONE OR MORE EXECUTIONS MAY ISSUE IMMEDIATELY; AND FOR SO DOING, THIS NOTE OR A
COPY OF THIS NOTE VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE
AUTHORITY GRANTED IN THIS NOTE TO CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE
EXHAUSTED BY ANY EXERCISE OF THAT AUTHORITY, BUT SHALL CONTINUE FROM TIME TO
TIME AND AT ALL TIMES UNTIL PAYMENT IN FULL OF ALL AMOUNTS DUE UNDER THIS NOTE.
BORROWER HEREBY WAIVES ANY RIGHT BORROWER MAY HAVE TO NOTICE OR TO A HEARING IN
CONNECTION WITH ANY SUCH CONFESSION OF JUDGMENT AND STATES THAT EITHER A
REPRESENTATIVE OF LENDER SPECIFICALLY CALLED THIS CONFESSION OF JUDGMENT
PROVISION TO BORROWER'S ATTENTION OR BORROWER HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL. F. Virginia, the following provision applies: Upon
any default under this Note Borrower authorizes the clerk of any court and any
attorney admitted to practice before any court of record in the United States,
on behalf of Borrower, to then confess judgment against the Borrower in favor of
Lender in the full amount due on this Note. For the purpose of allowing the
Lender to file a confession of judgment in the Commonwealth of Virginia, the
Borrower hereby duly constitutes and appoints , its true and lawful
attorney-in-fact, to confess judgment against it in any court of record in the
Commonwealth of Virginia, and Borrower further consents to the jurisdiction of
and agrees that venue shall be proper in the Circuit Court of any county or city
of the Commonwealth of Virginia and/or in any other court of record in the
Commonwealth of Virginia. Borrower waives all errors, defects and imperfections
in the



--------------------------------------------------------------------------------



 
[ex101uniquenote007.jpg]
entry of judgment as aforesaid or in any proceeding pursuant thereto and the
benefit of any and every statute, ordinance or rule of court which may be
lawfully waived conferring upon Borrower any right or privilege of exemption,
stay of execution, or supplementary proceedings, or other relief from the
enforcement or immediate enforcement of a judgment or related proceedings on a
judgment. The authority and power to appear for and to enter judgment against
Borrower shall not be extinguished by any judgment entered pursuant thereto;
such authority and power may be exercised on one or more occasions from time to
time, in the same or different courts or jurisdictions, as often as Lender shall
deem necessary or advisable until all sums due under this Note have been paid in
full. G. Oral agreements or oral commitments to loan money, extend credit, or to
forbear from enforcing repayment of a debt are not enforceable under Washington
law. H. If Borrower is an individual residing in Wisconsin, the following
provision applies: Each Borrower who is married represents that this obligation
is incurred in the interest of his or her marriage or family. 13. ARBITRATION
CLAUSE: Borrower agrees to the Arbitration Clause attached as Exhibit A. Lender
also agrees to the Arbitration Clause. 14. IGNATURE: By signing below, each
individual or entity becomes obligated under this Note as Borrower. BORROWER:
Unique Fabricating, Inc _______________________________________ Brian Loftus,
Authorized Signer



--------------------------------------------------------------------------------



 
[ex101uniquenote008.jpg]
ARBITRATION CLAUSE (EXHIBIT A). put this Clause in question and answer form to
make it easier to understand. However, this Clause is part of this Agreement and
is legally binding . Short Question. Further Detail. Answer. Background and
Scope. What is An arbitration? alternative less formal than a court case. to a
court case. Is it different Yes. The hearing is private. There is no jury. It is
usually less formal, faster and from court less expensive than a lawsuit. Pre-
and jury limited. Appeals are limited. Courts rarely overturn arbitration
awards. trials? What is this The parties' You and we agree that any party may
elect to arbitrate or require arbitration of Clause agreement any "Claim" as
defined below. about? to arbitrate Claims. Who does the You and us, This Clause
governs you and us, including our "Related Parties": (1) any Clause including
parent, subsidiary or affiliate of ours; (2) our employees, directors, officers,
cover? certain shareholders, members and representatives; and (3) any person or
company "Related (but not the SBA) that is involved in a Claim you pursue at the
same time you Parties". pursue a related Claim with us. What Claims All Claims
does the (except are between you and Clause certain reasonable meaning. It
includes contract and tort (including intentional tort) claims and claims under
constitutions, statutes, ordinances, rules and cover? Claims about this
regulations. It includes all claims even indirectly related to your application
Clause). and/or supplemental application for the Loan, this Note, the Loan or
our relationship with you. It includes claims related to any decisions we have
made or subsequently make concerning your Loan, including decisions regarding
the Loan forgiveness to which you are or are not entitled. It includes claims
related to collections, privacy and customer information. It includes claims
related to the validity in general of this Note. However, it does not include
disputes about the validity, coverage or scope of this Clause or any part of
this Clause. All such disputes are for a court and not the TPA to decide. Who
handles Usually Arbitrations are conducted under this Clause and the rules of
the arbitration the AAA or administrator in effect at the time the arbitration
is commenced. However, arbitration? JAMS. arbitration rules that conflict with
this Clause do not apply. The arbitration administrator will be either: The
American Arbitration Association ("AAA"), 1633 Broadway, 10th Floor, New York,
NY 10019, www.adr.org. JAMS, 620 Eighth Avenue, 34th Floor, New York, NY 10018,
12



--------------------------------------------------------------------------------



 
[ex101uniquenote009.jpg]
Short Question. Further Detail. Answer. www.jamsadr.org Any other company picked
by agreement of the parties. If all the above options are unavailable, a court
will pick the administrator. No arbitration brought on a class basis may be
administered without our consent by any administrator that would permit class
arbitration under this Clause. The TPA will be selected under the
administrator's rules. However, the TPA must be a lawyer with at least ten years
of experience or a retired judge unless you and we otherwise agree. Can Claims
Sometimes. Either party may bring a lawsuit if the other party does not demand
be brought in arbitration. We will not demand arbitration of any lawsuit you
bring as an court? individual action in small claims court. However, we may
demand arbitration of any appeal of a small-claims decision or any small-claims
action brought on a class basis. Are you Yes. For Claims subject to this Clause,
you give up your right to: giving up any rights? 1. Have juries decide Claims.
2. Have courts, other than small-claims courts, decide Claims. 3. Serve as a
private attorney general or in a representative capacity. 4. Join a Claim you
have with a dispute by other consumers. 5. Bring or be a class member in a class
action or class arbitration. We also give up the right to a jury trial and to
have courts decide Claims you wish to arbitrate. Can you or No. The TPA is not
allowed to handle any Claim on a class or representative another basis. All
Claims subject to this Clause must be decided in an individual business
arbitration or an individual small-claims action. This Clause will be void if a
start class court rules that the TPA can decide a Claim on a class basis and the
court's arbitration? ruling is not reversed on appeal. What It depends. If any
portion of this Clause cannot be enforced, the rest of this Clause will happens
if continue to apply, except that: part of this Clause If a court rules that the
TPA can decide a Claim on a class or other cannot be representative basis and
the court's ruling is not reversed on appeal, only this sentence will apply and
the remainder of this Clause will be void. AND enforced? If a party brings a
Claim seeking public injunctive relief and a court determines that the
restrictions in this Clause prohibiting the TPA from awarding relief on behalf
of third parties are unenforceable with respect to such Claim (and that
determination becomes final after all appeals have been exhausted), the Claim
for public injunctive relief will be determined in court and any individual
Claims seeking monetary relief will be arbitrated. In such a case the parties
agree to request that the court stay the Claim for public injunctive relief
until the arbitration award pertaining to individual relief has been entered in
court. In no event will a Claim for class relief or public injunctive relief be



--------------------------------------------------------------------------------



 
[ex101uniquenote010.jpg]
Short Question. Further Detail. Answer. arbitrated. What law The Federal This
Agreement and related sale involve interstate commerce. Thus, the FAA applies?
Arbitration governs this Clause. The TPA must apply substantive law consistent
with the Act FAA. The TPA must honor statutes of limitation and privilege
rights. Punitive damages are governed by the constitutional standards that apply
in judicial proceedings. Will anything No. This Clause stays in force even if
you: (1) cancel this Note; (2) default, renew, I do make this prepay or pay the
Loan in full; or (3) go into or through bankruptcy. Clause ineffective? Process.
What must a Send a Before starting a lawsuit or arbitration, the complaining
party must give the party do written other party written notice of the Claim.
The notice must explain in reasonable before Claim detail the nature of the
Claim and any supporting facts. If you are the starting a notice and complaining
party, you must send the notice in writing (and not electronically) lawsuit or
work to to our Legal Department, at our normal notice address. You or an
attorney arbitration? resolve the you have personally hired must sign the notice
and must provide your full Claim. name and a phone number where you (or your
attorney) can be reached. Once a Claim notice is sent, the complaining party
must give the other party a reasonable opportunity over the next 30 days to
resolve the Claim on an individual basis. How does Mailing a If the parties do
not reach an agreement to resolve the Claim within 30 days arbitration notice.
after notice of the Claim is received, the complaining party may commence a
start? lawsuit or arbitration, subject to the terms of this Clause. To start
arbitration, the complaining party picks the administrator and follows the
administrator's rules. If one party begins or threatens a lawsuit, the other
party can demand arbitration. This demand can be made in court papers. It can be
made if a party begins a lawsuit on an individual basis and then tries to pursue
a class action. Once an arbitration demand is made, no lawsuit may be brought
and any existing lawsuit must stop. Will any Yes. The TPA may decide that an
in-person hearing is unnecessary and that he or hearing be she can resolve a
Claim based on written filings and/or a conference call. held nearby? However,
any in-person arbitration hearing must be held at a place reasonably convenient
to you. What about Very Appeal rights under the FAA are very limited. Except for
FAA appeal rights appeals? limited. and except for Claims involving more than
$50,000 (including Claims involving requests for injunctive relief that could
cost more than $50,000), the TPA's award will be final and binding. For Claims
involving more than $50,000, any party may appeal the award to a three-TPA panel
appointed by the administrator, which will reconsider from the start anything in
the initial award that is appealed. The panel's decision will be final and
binding, except for any FAA appeal right. Any appropriate court may enter
judgment upon the TPA's award.



--------------------------------------------------------------------------------



 
[ex101uniquenote011.jpg]
Short Question. Further Detail. Answer. Do arbitration No. No arbitration award
involving the parties will have any impact as to issues or awards affect claims
in any dispute involving anyone who is not a party to the arbitration, other nor
will an arbitration award in prior disputes involving other parties have any
disputes? impact in an arbitration between the parties to this Clause.
Arbitration Fees and Awards. Who bears Usually, we arbitration do. faith, cannot
get a waiver of such fees and ask us to pay. fees? When will we If you win. If
you win an arbitration, we will pay your reasonable fees and costs for cover
your attorneys, experts and witnesses. We will also pay these amounts if
required legal fees and under applicable law or the administrator's rules or if
payment is required to costs? enforce this Clause. The TPA shall not limit his
or her award of these amounts because your Claim is for a small amount. Will you
ever Only for The TPA can require you to pay our fees if (and only if): (1) the
TPA finds owe us for bad faith. that you have acted in bad faith (as measured by
the standards set forth in arbitration or Federal Rule of Civil Procedure
11(b)); and (2) this power does not make this attorneys' Clause invalid. fees?
Can an award Yes. A party may request details from the TPA, within 14 days of
the ruling. Upon be such request, the TPA will explain the ruling in writing.
explained? By signing below, we agree to this Arbitration Clause. LENDER:
CITIZENS BANK, N.A. Shannon L Moniz Vice President Loan Operations Manager



--------------------------------------------------------------------------------



 
[ex101uniquenote012.jpg]
AUTHORIZATION (SBA Paycheck Protection Program Express Loan) SBA Loan# 832678711
U.S. Small Business Administration Lender: LITTLE ROCK COMMERCIAL Citizens Bank
N.A. LOAN SERVICING CENTER OFFICE OF FINANCIAL PROGRAM OPERATIONS 2120
Riverfront Drive 1 Citizens Plaza Little Rock, AR 72202 Providence, RI 02903
Lender is issuing this SBA Paycheck Protection Program Express Loan
Authorization for SBA to guarantee 100% of a loan in the amount of $5,998,700.00
to be made by Lender to assist: Borrower: Unique Fabricating, Inc, 800 S800
Standard Parkway, Auburn Hills MI 48326 Lender must have a valid SBA Loan
Guarantee Agreement (SBA Form 750 and a valid SBA Express Supplemental Loan
Guaranty Agreement (SBA Form 2424). between Lender and SBA for an SBA Express
Loan and the Paycheck Protection Program created by the Coronavirus Aid, Rel
Lender must comply with all SBA Loan Program Requirements, as defined in 13 CFR
120.10, all of which may be amended from time to time. This Authorization is
subject to the application (including SBA Form 2483) submitted by Borrower to
the 15. Lender must make complete disbursement of the loan no later than 24
months from the date of this Authorization. 16. The SBA Guarantee Fee is $0. 17.
Lender must have Borrower execute a Note containing the following repayment
terms: A. At the request of the Borrower and on receipt of information and
documentation as required by the SBA, Lender will forgive repayment of such
portion of the Loan, and interest thereon, as and to the extent required by the
CARES Act for loans under the Program. The amount of forgiveness shall not
exceed the principal amount of this Note. B. At any time as requested by the
Lender, but not later than 90 days after Borrower receives funds pursuant to
this Note, Borrower will provide Lender with information, in form and substance
acceptable to Lender, specifying the amount of forgiveness Borrower requests,
together with all documentation required by the CARES Act, the SBA and/or Lender
to evidence and/or verify the information in such report. Required information
shall include, without limitation, (i) the number of full-time equivalent
employees of Borrower and the dollar amount of payroll costs during all relevant
periods (including the Forgiveness Period), as well as (ii) the dollar amounts
of covered mortgage interest 16



--------------------------------------------------------------------------------



 
[ex101uniquenote013.jpg]
payments, covered rent payments and covered utilities for the Forgiveness Period
to the extent Borrower seeks forgiveness for these costs. C. To the extent the
Loan is not forgiven, the outstanding balance of the Loan, and interest thereon,
shall be repaid in eighteen substantially equal monthly payments of principal
and interest, commencing six (6) months after the date of this Loan and ending
two (2) years after the date of this Loan. Borrower hereby authorizes Lender to
initiate payments from required hereunder. In the event any such payment is
unsuccessful, Borrower shall remain liable for such payment and shall take all
steps required to make such payment. D. Interest will be calculated based upon
actual days over a 365-day year. 18. Lender must develop and maintain evidence
of a system or process to reasonably ensure that loan proceeds were used for the
following eligible business purposes: (I) payroll costs; (II) costs related to
the continuation of group health care benefits during periods of paid sick,
medical, or family leave, and insurance premiums; (III) employee salaries,
commissions, or similar compensations; (IV) payments of interest on any mortgage
obligation (which shall not include any prepayment of or payment of principal on
a mortgage obligation); (V) rent (including rent under a lease agreement); (VI)
utilities; and (VII) interest on any other debt obligations that were incurred
before February 15, 2020. 19. Lender must satisfy the following collateral
conditions: None LENDER Date: 4/17/2020 By: Shannon L Moniz Vice President Loan
Operations Manager



--------------------------------------------------------------------------------



 